Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status of the claims filed on 08/03/2020.
Claims 8 – 10 are newly canceled.
Claim 14 is newly added.
Claims 1 – 7, and 11 – 14 are pending and are examined as following.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/31/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. In this case, in claim 9, lines 1-2, “means for setting the mixing element into rotation” is being interpreted as an electric motor per the Specification, para. 14, line 3, “Such an electric motor”. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), and TIRONI (US 3,617,030, previously cited), and CHALUPA (US 2,593,983, previously cited).
Regarding claim 1, Kammerer discloses
 a radiation grill [para. 0001, “a radiation grill”], comprising:
[fig. 1, housing 1]; 
radiators [fig. 1, radiators 2], which are arranged in the housing [para. 0022, line 1, “In the housing 1, two groups of radiators 2 are arranged at a lateral distance from one another”]; 
a pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tub 6 form a pullout], which, in a position retracted [see in fig. 1 the arrow that indicates that the holder 4 and tub 6 can be pulled out of, or retracted into, the housing 1] into the housing [fig. 1, housing 1], closes an opening on a front side [see in fig. 1 that the front wall of the pullout formed by the holder 4 and the tub 6 is the same size as the opening in the front of the housing 1, and will close the housing 1 when the pullout is retracted into the housing 1] of the housing [fig. 1, housing 1]; 
wherein the pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tub 6 form a pullout] carries two glass plates [fig. 1, two glass plates 3; para. 0024, line 1, “Two glass plates 3”] arranged in a standing fashion [see in fig. 1 that the glass plates 3 are arranged in a vertical or standing fashion], said glass plates [fig. 1, glass plates 3] limiting between them a cooking chamber [para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3”] in the retracted position of the pullout [para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3 and thus between the two groups of emitters 2, so that it is illuminated laterally by the emitters 2”; see in fig. 1 that when the pullout made up of the holder 4 and the tub 6 is moved to the retracted position indicated by the arrow inside of the housing 1, the glass plates 3 that are holding the food are positioned to be illuminated and heated by the emitters 2 so that the glass plates 3 are limiting a cooking chamber], 
wherein the radiators [fig. 1, radiators 2] are arranged outside [para. 0024, line 1, “Two glass plates 3 are located between the two groups of radiators 2”; see that the glass plates 3 are located between the radiators 2, which means that the radiators are located outside of the glass plates 3 and thus the cooking chamber] of the cooking chamber [para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3”] between each of the two glass plates [fig. 1, glass plates 3] and a side wall [see in fig. 1 that the housing 1 does have a side wall depicted] of the housing [fig. 1, housing 1] to irradiate food in the cooking chamber [para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3 and thus between the two groups of emitters 2, so that it is illuminated laterally by the emitters 2”]; and
a movement [see in fig. 1 the arrow that indicates that holder 4 and tub 6 can be pulled out of, or retracted into, the housing 1] of the pullout [fig. 1, holder 4, tub; see in fig. 1 that the holder 4 and the tub 6 form a pullout];
	wherein the two glass plates [fig. 1, glass plates 3; para. 0024, line 1 “Two glass plates 3”] are part of a roasting insert [fig. 1, holder 4, tub 6, glass plate holder 7, and glass plates 3, together, are inserted into housing 1, and are for grilling food, considered as roasting].

    PNG
    media_image1.png
    823
    1013
    media_image1.png
    Greyscale

Kammerer Fig. 1 noted
However, Kammerer does not explicitly disclose
a stop that limits a movement of the pullout;
a roasting insert which contains a mixing element;
including means for setting the mixing element into rotation; and
wherein the roasting insert is a drum that is hinged to the said pullout, wherein the glass plates form side walls of the drum and the drum has a peripheral wall which connects the side walls.
Smith teaches [fig. 4, “cooking ranges, and…oven structures of such ranges”; page 1, col. 1 line 1] among other limitations
[fig. 4, roll 13, lug 21] that limits a movement [page 1, col. 1 line 44, “For the purpose of slidably supporting the drawer, two stationary channel bars 10 and 11 are secured rigidly to the opposite side walls of the oven to receive the channel bars or runners 8 and 9, respectively, of the drawer, as best shown in Fig. 2. Considering for the moment the channel bar 10, as shown in Figs. 1 and 2, it will be observed that it is equipped near the front of the oven with three rolls, designated at 12, 13 and 14, respectively, each of the ball bearing type”; page 1, col. 2 line 7, “the drawer may be moved in or out with a minimum of effort”; page 2 col. 1 line 58, “This work is further facilitated by providing means for stopping the opening movement of the drawer in two positions; one in which the drawer is not fully open, but is nearly so…and a second, fully-open position… For this purpose a small lug 21, Fig. 3, is welded or otherwise rigidly secured to the lower rail of the channel 8, Figs. 3 and 4, near its rearward end”; page 2 col. 2 line 10, “further opening movement brings this lug into contact with the second roll 13 where it again stops the opening movement of the drawer” See that the second roll 13 or stop on the channel bar 10 or outer rail makes contact with the lug 21 or stop at the fully open position of the drawer from the housing and stops the opening movement of the drawer or pullout] of the said pullout [fig. 4, front end piece 6, rear end piece 7, and channel bar 8; page 1, col. 1 line 35, “Slidably mounted in the oven is a drawer comprising front and rear end pieces 6 and 7 rigidly connected together by two channel bars 8 and 9”]. 
    PNG
    media_image2.png
    279
    1001
    media_image2.png
    Greyscale


Tironi teaches [“a method and apparatus for mixing dry vegetables without breakage…within a cylindrical drum that is rotatable about a horizontal axis”, Abstract, line 1] among other limitations
 a roasting insert which contains a mixing element [col. 2 lines 21, “The inner surface of the drum carries a plurality of mixing blades 14-21 respectively, that are spaced angularly from each other around the drum and that extend longitudinally thereof. Upon rotation of the drum, these blades carry materials to be mixed from the bottom region of the drum up to the top area of the drum”].
Chalupa teaches [“a rotary roasting drum or tumbler, with the roasting heat applied at the exterior of such tumbler”; col. 1 line 7] among other limitations
means [fig. 1, electric motor 19] for setting the mixing element [fig. 1, tumbler 10] into rotation [col. 3 line 13, “an electric motor 19, which, by way of a small pulley on its shaft 20, a large pulley on the shaft 11 and a belt engaging both these pulleys, is indicated as the power means for rotating the tumbler 10”];
the roasting insert [fig. 1, tumbler 10, two end walls 17, and panes 23; col. 1 line 7, “a rotary roasting drum or tumbler”; col. 3 line 2, “a drum 10 constituting a tumbler”; col. 3 line 28, “each of said end walls 17 of the tumbler 10 … is provided at intervals around the same with panes 23 of Pyrex glass or the like set in place in air-tight relation to the main structure of the tumbler 10, which is made of stainless steel”; see that the tumbler 10 or roasting insert has a peripheral wall made of metal, in this case stainless steel, with side walls that are made of panes of glass] is a drum [fig. 1, tumbler 10] that is hinged [col. 3 line 2, “a drum 10 constituting a tumbler mounted for rotation about a horizontal axis by means including a pair of end shafts 11 and 12 suitably journalled in and near the tops of a pair of vertical structures 14 and 15”] to the said pullout, wherein the glass plates form side walls [fig. 1, two end walls 17, and panes 23; col. 3 line 28, “each of said end walls 17 of the tumbler 10 … is provided at intervals around the same with panes 23 of Pyrex glass or the like set in place in air-tight relation to the main structure of the tumbler 10] of the drum [fig. 1, tumbler 10] and the drum [fig. 1, tumbler 10] has a peripheral wall [col. 3 line 28, “each of said end walls 17 of the tumbler 10 … is provided at intervals around the same with panes 23 of Pyrex glass or the like set in place in air-tight relation to the main structure of the tumbler 10, which is made of stainless steel” See that the tumbler 10 or roasting insert has a peripheral wall made of metal, in this case stainless steel, that connects side walls that are made of panes of glass] which connects the side walls [fig. 1, two end walls 17, and panes 23].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a lug, as taught by Smith, for the purpose of effecting a stop that limits the movement of a pullout, because Smith teaches the advantage that “the lug acts as an effective stop” [Smith, page 2, col. 2 line 4; “the racks are entirely outside the oven and can be removed or readjusted, as desired”, page 2 col. 1 line 66]. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of a rotating drum, as taught by Tironi, for the purpose of providing a roasting insert which contains a mixing element, for the advantage that the “rotation of the drum results in a thorough mixing of vegetables” [Tironi, col. 1 line 65]. Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of a motor and a hinge to effect rotation of a tumbler, as taught by Chalupa, for the purpose of setting a mixing drum into rotation, for the advantage obtained “a subdivision of the roasting unit may be swung through 180° about a rotary joint” [Chalupa, col. 1 line 40] so that “the condensed volatiles drain back into the tumbler to become absorbed by the roasted beans and so return to said beans in their just previously existing dried, roasted condition” [Chalupa, col. 1 line 46].

Regarding claim 2, Kammerer, Smith, Tironi, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the pullout, and the housing.
However, Kammerer does not explicitly disclose
the pullout is fastened to the housing by means of a telescopic rail guide.
Smith teaches among other limitations
the pullout [fig. 4, front end piece 6, rear end piece 7, channel bar 8] is fastened to [page 1, col. 1 line 35, “Slidably mounted in the oven is a drawer comprising front and rear end pieces 6 and 7 rigidly connected together by two channel bars 8 and 9…For the purpose of slidably supporting the drawer, two stationary channel bars 10 and 11 are secured rigidly to the opposite side walls of the oven to receive the channel bars or runners 8 and 9, respectively, of the drawer”] the said housing [fig. 1, portion of range 2] by means of a telescopic rail guide [page 1, col. 1 line 35, “Slidably mounted in the oven is a drawer comprising front and rear end pieces 6 and 7 rigidly connected together by two channel bars 8 and 9… For the purpose of slidably supporting the drawer, two stationary channel bars 10 and 11 are secured rigidly to the opposite side walls of the oven to receive the channel bars or runners 8 and 9, respectively, of the drawer”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a channel bar and a “this construction materially lightens the labor involved in cooking in an oven” [Smith, page 2, col. 1 line 50] by making it possible “to slide the entire load in the drawer completely out of the oven and into a position where she can inspect it, make any changes in it desired, and return it again without lifting any of the trays, pans, or other utensils” [Smith, page 2, col. 1 line 50].

Regarding claim 7, Kammerer, Smith, Tironi, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, and the glass plates.
Kammerer further discloses
 the glass plates [fig. 1, glass plates 3; para. 0024, “Two glass plates 3”] are each held by a metal frame [para. 0026, “The glass plates 3 are attached to the tub 6. For this purpose, the trough 6 carries a glass plate holder 7, which has grooves into which the glass plates 3 are inserted. The glass plate holder 7 can be formed, for example, by two metal strips in which grooves are formed”].

Regarding claim 11, Kammerer, Smith, Tironi, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the mixing elements, the drum, and the peripheral wall.
However, Kammerer does not explicitly disclose
emanate from the peripheral wall.
Chalupa teaches among other limitations
[col. 3 line 28, “each of said end walls 17 of the tumbler 10…set in place in air-tight relation to the main structure of the tumbler 10, which is made of stainless steel”; see that the tumbler 10 or roasting insert has a peripheral wall made of metal, in this case stainless steel, that connects the side walls].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of a tumbler, as taught by Chalupa, for the purpose of adding a rotating mixing drum, for the advantage obtained to desirably process food in a tumbler, that “a subdivision of the roasting unit may be swung through 180° about a rotary joint” [Chalupa, col. 1 line 40] so that “the condensed volatiles drain back into the tumbler to become absorbed by the roasted beans and so return to said beans in their just previously existing dried, roasted condition” [Chalupa, col. 1 line 46].

Claims 3 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), and TIRONI (US 3,617,030, previously cited), and CHALUPA (US 2,593,983, previously cited), as applied to claims 1 – 2, 7, and 11 above, and further in view of COOK ET AL (US 5,805,769, previously cited).
Regarding claim 3, Kammerer, Smith, Tironi, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the radiator, and the cooking chamber.
Kammerer further discloses
reflectors [para. 0030, “radiators 2 can be arranged between reflectors”] are arranged on the side [para. 0030, “radiators 2 can be arranged between reflectors”; see that the radiators 2 or radiators are positioned between the reflectors meaning that the reflectors must be arranged laterally to the side of the radiators] of the radiator [fig. 1, radiators 2] facing away [para. 0030, “radiators 2 can be arranged between reflectors”; see that the radiators 2 or radiators are positioned between the reflectors meaning that the reflectors have to be laterally positioned on the outer side of the radiators in relation to the cooking chamber between the radiators and thus on a side facing away from the cooking chamber that is closer to the housing side wall] from the cooking chamber [para. 0024, “Food to be grilled can be held with a holder 4 between the two glass plates 3”], which reflectors [para. 0030, “radiators 2 can be arranged between reflectors”].
However, Kammerer does not explicitly disclose
reflectors are concavely curved.
Cook teaches [“ellipsoidal reflector is provided for a light energy emitting lamp which is used as a heating element within an oven”, Abstract, line 1] among other limitations
reflectors [fig. 3, ellipsoidal reflector 102] are concavely curved [fig. 3, ellipsoidal reflector 102; col. 6 line 4, “ellipsoidal reflector 102”; see that the ellipsoidal reflector 102 or reflector has a concavely curved shape].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of an ellipsoidal reflector, as taught by Cook, for the purpose of effecting concave reflective elements, for the advantage obtained that “When a heating element is placed at the focus of a parabolic reflector, the parabolic reflector reflects energy emitted by the heating element and uniformly distributes that energy over the cooking surface” [Cook, col. 1 line 67, and col. 2 line 1].

Regarding claim 4, Kammerer, Smith, Tironi, Chalupa, and Cook discloses substantially all the features as set forth above, such as
the radiation grill, and the reflectors.
Kammerer further discloses
the reflectors [para. 0030, “radiators 2 can be arranged between reflectors”] are ceramic [para. 0030, “reflectors made of ceramic”].
However, Kammerer does not explicitly disclose
the ceramic reflectors are shells.
Cook teaches among other limitations
the ceramic reflectors [fig. 3, ellipsoidal reflector 102] are shells [fig. 3, ellipsoidal reflector 102; col. 6 line 4, “ellipsoidal reflector 102”; see in fig. 3 that the ellipsoidal reflector 102 or reflector has a concavely curved shape that forms a protective structure or shell around the element 20 that is representing a radiator.  It would be obvious to a person having ordinary skill in the art from Cook’s Fig. 3 that the reflector looks like half of a clam shell; the ceramic reflector would have a shell shape and serve as a shell around the radiator].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a reflector of shell form, as taught by Cook, for the purpose of effecting concave reflective elements, for the advantage obtained that “When a heating element is placed at the focus of a parabolic reflector, the parabolic reflector reflects energy emitted by the heating element and uniformly distributes that energy over the cooking surface” [Cook, col. 1 line 67, and col. 2 line 1].

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), and TIRONI (US 3,617,030, previously cited), and CHALUPA (US 2,593,983, previously cited), as applied to claims 1 – 4, 7, and 11 above, and further in view of JONES ET AL (US 2012/0097046 A1, previously cited).
Regarding claim 5, Kammerer, Smith, Tironi, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the pullout, the two glass plates, the cooking chamber, food, and the front side of the pullout.
Kammerer further discloses
the pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tray 6 form a pullout] comprises a channel between [para. 0007, “liquid that drips from the food to be grilled. To collect this liquid, a tub is arranged in the housing of the radiation grill under the food to be grilled”; para. 0029, “The trough 6 is preferably wider than the distance between the two glass plates 3 and arranged below them”; see that the trough 6 or channel is arranged underneath the cooking chamber and between the glass plates within the pullout] the two glass plates [fig. 1, glass plates 3; para. 0024, “Two glass plates 3”], where liquid dripping from grilled food can flow [para. 0007, “liquid that drips from the food to be grilled”; para. 0029, “Liquid that splashes on the glass plates 3 can then drip off the glass plates 3 and be collected by the tub 6”].
However, Kammerer does not explicitly disclose
channel leading away from the said cooking chamber where said liquid dripping from said grilled food can flow through an opening on the front side.
Jones teaches [“an electric cooking appliance and in particular a method and mode of cooking various types of kabobs indoors”, para. 0002] among other limitations
channel [para. 0023, “Grill Plate 30 as shown in FIG. 6 has a hole in its surface 33 which allows food drippings to exit the grill plate and collect in a grease cup 34… Grill plate 30 has raised edges 36 around its perimeter to prevent liquids from flowing off the edge of grill plate”] leading away from [para. 0023, “Grill Plate 30 as shown in FIG. 6 has a hole in its surface 33 which allows food drippings to exit the grill plate and collect in a grease cup 34; see that the grill plate 30 acts as a channel to collect liquid dripping from grilled food and send it away from the cooking area toward an opening in the housing] the cooking chamber where liquid dripping from grilled food [para. 0023, “food drippings”] can flow through an opening on the front side [fig. 2, spout 35; fig. 6, grill plate hole 33; see that the hole 33 or opening from the grill plate 30 or chamber at the front of the housing leads to the spout 35 or opening through the front wall of the housing of the cooking appliance].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a channel leading away from a cooking chamber, as taught by Jones, for the purpose of incorporating structures/features/components for liquid to flow out a front side, for the advantage of simplification of cleaning [Jones, “Grease cup 34 is removable for cleaning”, para. 0023; cleaning is simplified since liquids from cooking are funneled to a single, easily accessible receptacle at the front of the cooking appliance for disposal].

Regarding claim 6, Kammerer, Smith, Tironi, Chalupa, and Jones discloses substantially all the features as set forth above, such as

However, Kammerer does not explicitly disclose
a collecting container is suspended on the front side of the pullout to receive liquid from the channel.
Jones teaches among other limitations
	a collecting container [fig. 2, grease cup 34] is suspended on the said front side [fig. 2, grease cup 34, housing area 34a; para. 0023, “Grease cup 34 is removable for cleaning and is housed in left end panel 21a”; see that the grease cup 34 or collecting container is suspended at the front side of the cooking appliance] of the said pullout to receive said liquid [para. 0023, “food drippings”] from the said channel [para. 0023, “Grill Plate 30 as shown in FIG. 6 has a hole in its surface 33 which allows food drippings to exit the grill plate and collect in a grease cup 34 … Grill plate 30 has raised edges 36 around its perimeter to prevent liquids from flowing off the edge of grill plate”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a grease cup on a front side, as taught by Jones, for the purpose of incorporating an easily accessible grease collection container, for the advantage of simplification of cleaning [Jones, “Grease cup 34 is removable for cleaning”, para. 0023; cleaning is simplified since liquids from cooking are funneled to a single, easily accessible receptacle at the front of the cooking appliance for disposal].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), and TIRONI (US 3,617,030, previously cited), and CHALUPA (US 2,593,983, previously cited), as applied to claims 1 – 7, and 11 above, and further in view of HOWDEN (US 2,845,254, previously cited).
Regarding claim 12, Kammerer, Smith, Tironi, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, the peripheral wall, and the drum.
However, Kammerer does not explicitly disclose
the peripheral wall has a sprocket on its outer side, via which sprocket the drum can be set into rotation.
Howden teaches [“rotary drum mixers, for mixing powdered and granular materials”, col. 1, line 1] among other limitations
the peripheral wall [col. 1 line 21, “the drum is rotatably supported on rollers for movement about a horizontal axis and driven by a motor through gearing engaging a toothed ring secured to the other periphery of the drum”] has a sprocket [fig. 2, toothed girth ring 10] on its outer side [col. 1 line 21, “the drum is…driven by a motor through gearing engaging a toothed ring secured to the other periphery of the drum”], via which sprocket [fig. 2, toothed girth ring 10] the drum [fig. 2, drum 1] can be set into rotation [col. 2 line 39, “The drum is driven by a motor 8 through worm gearing 9 and a toothed girth ring 10”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a toothed ring on the outside to rotate a tumbler, in a modification Kammerer and Chalupa, as taught by Howden, for the purpose of incorporating a feature for effecting rotation, for the advantage of enabling rotation without interfering with the ends of a tumbler: [Howden, “a stationary plate structure incorporating a feed chute leading into the interior of the drum, the other end of the drum projecting into a discharge chute”, col. 1 line 25;  such that the drum is accessible for inputs or outputs via the side walls while still being able to be rotated by a motor using gearing].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), and TIRONI (US 3,617,030, previously cited), and CHALUPA (US 2,593,983, previously cited), as applied to claims 1 – 7, and 11 – 12 above, and further in view of DISTASO ET AL (US 2010/0139641 A1, previously cited).
Regarding claim 13, Kammerer, Smith, Tironi, and Chalupa discloses substantially all the features as set forth above, such as
the radiation grill, and the housing.
However, Kammerer does not explicitly disclose
a fan is arranged in the housing for cooling.
	Distaso teaches [“oven comprises a housing…the inner walls defining an oven cavity in which means are provided for cooking foods, the means comprising a grill for browning the foods, the oven also comprising a door for closing the cavity”, Abstract, line 1] among other limitations
a fan [fig. 1, fan 15] is arranged in the said housing [fig. 1, cavity 8] for cooling [para. 0026, “a fan 15 for cooling the cavity 8”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a fan, as taught by Distaso, for the purpose of enabling cooling, for the advantage “to improve oven performance and to enable it to quickly cool down after use, at least one aperture 20 is provided in at least one wall (the rear wall 4 in the example) and is connectable selectively … to the environment external to the oven so as to be able to at least introduce fresh air (at ambient temperature) into the cavity 8”, [Distaso, para. 0026] in cooperation with “a fan 15 for cooling the cavity 8”, [Distaso, para. 0026].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KAMMERER (DE 20 2015 106 661, previously cited, English translation), in view of SMITH ET AL (US 2,133,639, previously cited), and CHALUPA (US 2,593,983, previously cited).
Regarding claim 14, Kammerer discloses
 a radiation grill [para. 0001, “a radiation grill”], comprising:
a housing [fig. 1, housing 1]; 
	a pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tub 6 form a pullout], which, in a retracted position into the housing, closes an opening on a front side of the housing [see in fig. 1 the arrow that indicates that the holder 4 and tub 6 can be pulled out of, or retracted into, the housing 1; see in fig. 1 that the front wall of the pullout formed by the holder 4 and the tub 6 is the same size as the opening in the front of the housing 1, and will close the housing 1 when the pullout is retracted into the housing 1];
	a stop that limits a movement of the pullout into an extended position beyond the front side of the housing;
	at least two radiators [fig. 1, radiators 2], which are arranged in the housing and disposed on opposite sides of the pullout [para. 0022, line 1, “In the housing 1, two groups of radiators 2 are arranged at a lateral distance from one another”; located on opposite faces of holder 4, fig. 1] when the pullout is in the position retracted into the housing [see in fig. 1 the arrow that indicates that the holder 4 and tub 6 can be pulled out of, or retracted into, the housing 1];
	wherein the pullout [fig. 1, holder 4, tub 6; see in fig. 1 that the holder 4 and the tub 6 form a pullout] rotatably carries a cylindrically-shaped roasting insert carries a roasting insert having two circular glass plates connected by a periphery wall [fig. 1, two glass plates 3 connected by tub 6], wherein the two circular glass plates and periphery wall are configured to form a cooking chamber allowing food disposed within the roasting insert to be irradiated [fig. 1, glass plates 3 and tub 6 form a volume; para. 0024, line 1, “Food to be grilled can be held with a holder 4 between the two glass plates 3”] by the at least two radiators through the two circular glass plates [fig. 1, radiators 2]; and
	an electric motor configured to rotate the roasting insert.
However, Kammerer does not explicitly disclose
a stop that limits a movement of the pullout into an extended position beyond the front side of the housing;
the pullout rotatably carries a cylindrically-shaped roasting insert having two circular glass plates; and
an electric motor configured to rotate the roasting insert.
Smith teaches [fig. 4, “cooking ranges, and…oven structures of such ranges”; page 1, col. 1 line 1] among other limitations
	a stop [fig. 4, roll 13, lug 21] that limits a movement [page 1, col. 1 line 44, “For the purpose of slidably supporting the drawer, two stationary channel bars 10 and 11 are secured rigidly to the opposite side walls of the oven to receive the channel bars or runners 8 and 9, respectively, of the drawer, as best shown in Fig. 2. Considering for the moment the channel bar 10, as shown in Figs. 1 and 2, it will be observed that it is equipped near the front of the oven with three rolls, designated at 12, 13 and 14, respectively, each of the ball bearing type”; page 1, col. 2 line 7, “the drawer may be moved in or out with a minimum of effort”; page 2 col. 1 line 58, “This work is further facilitated by providing means for stopping the opening movement of the drawer in two positions; one in which the drawer is not fully open, but is nearly so…and a second, fully-open position… For this purpose a small lug 21, Fig. 3, is welded or otherwise rigidly secured to the lower rail of the channel 8, Figs. 3 and 4, near its rearward end”; page 2 col. 2 line 10, “further opening movement brings this lug into contact with the second roll 13 where it again stops the opening movement of the drawer” See that the second roll 13 or stop on the channel bar 10 or outer rail makes contact with the lug 21 or stop at the fully open position of the drawer from the housing and stops the opening movement of the drawer or pullout] of the said pullout into an extended position beyond the front side of the housing [fig. 4, end piece 6, end piece 7, and channel bar 8; page 1, col. 1 line 35, “Slidably mounted in the oven is a drawer comprising front and rear end pieces 6 and 7 rigidly connected together by two channel bars 8 and 9”; "second, fully-open position", page 2 col. 1 line 65]. 
Chalupa teaches [“a rotary roasting drum or tumbler, with the roasting heat applied at the exterior of such tumbler”; col. 1 line 7] among other limitations
the pullout [fig. 1, tumbler 10] rotatably carries [col. 3 line 2, “a drum 10 constituting a tumbler mounted for rotation about a horizontal axis by means including a pair of end shafts 11 and 12 suitably journalled in and near the tops of a pair of vertical structures 14 and 15”] a cylindrically-shaped roasting insert having two circular glass plates [fig. 1, two end walls 17, and panes 23; col. 3 line 28, “each of said end walls 17 of the tumbler 10…is provided at intervals around the same with panes 23 of Pyrex glass or the like set in place in air-tight relation to the main structure of the tumbler 10].
an electric motor configured to rotate the roasting insert [fig. 1, electric motor 19; col. 3 line 13, “an electric motor 19, which, by way of a small pulley on its shaft 20, a large pulley on the shaft 11 and a belt engaging both these pulleys, is indicated as the power means for rotating the tumbler 10”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the holder and tub, of Kammerer, by addition of a lug, as taught by Smith, for the purpose of effecting a stop that limits the movement of a pullout, because Smith teaches the advantage that “the lug acts as an effective stop” [Smith, page 2, col. 2 line 4; “the racks are entirely outside the oven and can be removed or readjusted, as desired”, page 2 col. 1 line 66]. Further, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the tub and holder, of Kammerer, by addition of a motor and a hinge to effect rotation of a tumbler, as taught by Chalupa, for the purpose of setting a mixing drum into rotation, for the advantage obtained to desirably process food in a tumbler, that “a subdivision of the roasting unit may be swung through 180° about a rotary joint” [Chalupa, col. 1 line 40] so that “the condensed volatiles drain back into the tumbler to become absorbed by the roasted beans and so return to said beans in their just previously existing dried, roasted condition” [Chalupa, col. 1 line 46].

Response to Amendment
The Claims, and Specification, filed on 08/03/2020 are acknowledged.

A.	With respect to the specification objection, for several informalities as detailed in the Office action filed on 05/01/2020, the Applicant amended the specification, filed on 08/03/2020, which overcomes the specification objection. The amendments are considered as not new matter, because the amended subject matters are corrections to recitations disclosed in the specification, filed on 06/26/2018.

B.	With respect to the rejection of claim 1 under 35 USC 112(b) for limitation "the movement” having insufficient antecedent basis, the Applicant amended claim 1, filed on 08/03/2020, which overcomes the rejection of claim 1 under 35 USC 112(b), because the amended limitation recites “a movement”.

Response to Argument
The Remarks/Arguments, filed on 08/03/2020 is acknowledged.

A.	With respect to the rejection of claims 1 – 2, and 7 under 35 USC 103 of Kammerer, and Smith, The Applicant argues, filed on 08/03/2020, page 7 line 24:”These rejections are now moot as the Applicant has incorporated the substance of claims 8-10 into claim 1. Therefore, these rejections can now be removed and no further arguments are directed towards these rejections.”
Examiner’s response: Applicant’s arguments, see above, with respect to the rejection of claims 1 – 2, and 7 under 35 USC 103 of Kammerer, and Smith have been fully considered and are persuasive. The rejection of claims 1 – 2, and 7 under 35 USC 103 of 

B.	With respect to the rejection of claims 8 – 11 under 35 USC 103 of Kammerer, Smith, Chalupa, and Tironi, The Applicant argues, filed on 08/03/2020, page 8 line 10 and thereafter:”The Examiner states it would have been obvious to modify Kammerer in view of Smith with the teachings of Chalupa, “because Chalupa teaches ‘a smokeless roaster’ (Chalupa, Col. 2, line 2) where the ‘panes 23 provide peep windows, for noting the color shade of the coffee beans in the tumbler during the roasting operation. ’ (Chalupa, Col. 2, lines 34-36).” However, the Examiner’s purported obviousness reasoning makes no sense if Kammerer was modified with the teachings of Chalupa as one cannot see through such peep windows during the roasting process in Kammerer’s device. To the contrary, the structure of Kammerer teaches a trough 6 that slides in and out of the housing 1. The trough 6 holds the glass plates 3 and the holder 7. The trough assembly is then slid within the housing 1 for heating such that one cannot view the coffee beans through any such peep hole, “for noting the color shade of the coffee beans in the tumbler during the roasting operation.” For this reason, the obviousness reasoning put forth by the Examiner makes no sense and is in fact not a prima facie case of obviousness. For this reason alone the rejection is fatally flawed and must be removed. Second, the structure of Chalupa’s teaching is so drastically different than the structure of Kammerer’s teaching that one skilled in the art would not find it obvious to combine the two teachings together. For example, Chalupa’s device is massive in its capacity to roast beans. Chalupa’s device is configured to go above the 650 pounds of previous capacity of other devices to now holding 4,000 pounds of capacity in a single roasting operation. To the contrary, the device of Kammerer at best could hold just a few pounds. Accordingly, one skilled in the art would not be motivated to take the industrial sized teaching of Chalupa and miniaturize it for Kammerer’s device when Chapula was teaching how to go bigger, not smaller. Chalupa also teaches that the roasting is to be done by a gas burner heating the tumbler. To the contrary, Kammerer teaches a radiation grill. The modification purported by the Examiner would eliminate the gas burner and now rely on radiation energy for roasting the coffee beans. The Examiner has failed to cite a prior art reference that teaches such radiation heating is effective for roasting beans. Without such a prior art reference being part of the obviousness rejection, the rejection is again fatally flawed and must be removed. Furthermore, M.P.E.P. 2143.01 section V states that the proposed modification cannot render the prior art unsatisfactory for its intended purpose. Alternatively, M.P.E.P. 2143.01 section VI states that if the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. Modifying Chalupa’s tumbler to go from gas burner heating to radiation heating changes the principle operation of Chalupa’s teaching and accordingly the teachings are not sufficient to render the claims obvious. Again, the rejection must be removed. It is also noted that Chalupa’s device included an air-tight tumbler such that a vacuum was initially pulled in the tumbler and then later a high pressure of 35 psi was created. The Applicant’s device is incapable of creating both a vacuum and a pressure of 35 psi. Therefore, combining Chalupa’s teaching into Kammerer’s device would also eliminate the vacuum and 35 psi pressure capability thereby rendering Chalupa’s device unsatisfactory for its intended purpose. Once again, the rejection must be removed on this basis alone. The Office Action also argues that it would, “be obvious to use individual glass plates for the side walls to eliminate the attenuation that would be caused by the metal in between multiple panes of glass” such that the, “side walls of the roasting insert would be formed of two glass plates, one glass plate for each side wall, instead of multiple plate of glass.” This reasoning is clearly in error in light of Chalupa’s teaching of first creating a vacuum and then achieving a pressure of 35 psi. Chalupa’s device used smaller panes of Pyrex glass held within a stainless steel structure because the sizing of the glass had to be minimized to withstand said vacuums and high pressures. Glass is brittle and does not hold up well when larger sections of glass are used. The last thing Chalupa would suggest is to create the entire side wall being made of glass, as it would surely increase the risk of a failure under vacuum or under high pressure. Respectfully, the obviousness reasoning purported by the Office Action does not make sense in light of Chalupa’s teaching, and for this reason it is not a prima facie case of obviousness. The Office Action also purported it was obvious to combine the teaching of Tironi’s blades because, “Tironi teaches the ‘rotation of the drum results in a thorough mixing of vegetables’ (Tironi, Col. 1, lines 65-66).” However, Tironi’s method of mixing is fully dependent upon a stream of air that is passed upwardly through the bore of the drum as the drum is rotated. No such stream of air is possible in Chalupa’s teaching as Chalupa’s structure was air-tight to facilitate the vacuum and subsequent high pressurization. Also, Kammerer’s device does not include any air being passed upwardly through the bore of the drum. It is clear from Tironi’s teaching that both the air and the blades work together to create the gentle mixing action. Therefore, it is improper to selectively take the teaching of the blades without also taking the teaching of the upwardly moving airstream. In actuality, the proposed modification by the Office Action would once again render the prior art unsatisfactory for its intended purpose, and thus is in violation of M.P.E.P. 2143.01 section V.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 8 – 11 under 35 USC 103 of Kammerer, Smith, Chalupa, and Tironi have been fully considered but they are not persuasive, pertaining to the amendment of claim 1, filed on 08/03/2020, which incorporates limitations from now canceled claims 8 – 10. First, claims 8 – 10 are canceled, filed on 08/03/2020. Upon further consideration, the rejection of claim 1 pertaining to the previous claim 8 – 10 limitations, rejected under 35 USC 103 of Kammerer, Smith, Chalupa, and Tironi is respectfully maintained, because claim 1 is not further amended from the incorporation of limitations from now canceled claims 8 – 10. Further, claim 11 is not amended, filed on 08/03/2020. Applicant’s arguments are not persuasive, because it is respectfully argued that Kammerer, Smith, Tironi, and Chalupa disclose/suggest all the limitations in claims 1, and 11, in a new rejection under 35 USC 103, see analysis above.
In response to Applicant’s arguments that there is no motivation to modify the holder and tub of Kemmerer with the peep windows of Chalupa, that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it is respectfully argued that one of ordinary skill would be motivated to incorporate the advantage of rotating a tumbler with an electric motor, and add structures/features components to incorporate a tumbler, as taught/suggested by Chalupa, not to incorporate peep windows for viewing, but rather for the advantage of improving the quality of roasted food by processing in a tumbler, see above: [Chalupa,“a subdivision of the roasting unit may be swung through 180° about a rotary joint” [Chalupa, col. 1 line 40] so that “the condensed volatiles drain back into the tumbler to become absorbed by the roasted beans and so return to said beans in their just previously existing dried, roasted condition” [Chalupa, col. 1 line 46]].
In response to Applicant’s arguments that the capacity/size difference between the radiation grill of Kemmerer and the tumbler of Chalupa is great such that one of ordinary skill would not consider combining, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, it is respectfully argued that one of ordinary skill would look to Chalupa for the structures/features associated with a tumbler, to incorporate such structures/features suitable for the radiation grill of Kemmerer, for the advantage of improving the quality of roasted food, see examiner’s response above.
In response to Applicant’s arguments that in Chalupa, roasting is done using a gas burner, whereas in Kemmerer the roasting is done using radiation, such that the principle of 
In response to Applicant’s arguments that Chalupa includes an air-tight tumbler, such that a modification of Kemmerer and Chalupa would render the vacuum/high pressure capability of the tumbler of Chalupa unsatisfactory for the intended purpose, Applicant’s arguments are not persuasive, because it is respectfully argued that the modification of Kemmerer and Chalupa incorporates the advantageous tumbler structures/features, electric motor, and association with surrounding walls of Chalupa into the holder and tub of Kemmerer, without requiring the vacuum/high pressure capability of Chalupa, see analysis above.
In response to Applicant’s arguments that Tironi requires both mixing blades and upwardly moving airstream for operation, in a modification of Kemmerer and Tironi, Applicant’s arguments are not persuasive, because it is respectfully argued that the mixing blades are incorporated in the holder and tub of Kemmerer, not for the upwardly moving airstream of Tironi, but rather for the advantage of mixing of food resulting from rotation, see above: [Tironi, col. 2 lines 21, “The inner surface of the drum carries a plurality of mixing blades 14-21 respectively, that are spaced angularly from each other around the drum and that extend longitudinally thereof. Upon rotation of the drum, these blades carry materials to be mixed from the bottom region of the drum up to the top area of the drum”; “rotation of the drum results in a thorough mixing of vegetables” [Tironi, col. 1 line 65]].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DORIA (US 6,079,319) discloses cooker with two vertical heating elements and a motor rotated cylindrical cooking chamber.
Applicant’s amendment incorporated into claim 1 limitations from claims 8 – 10. Claims 1 – 7, and 11 – 13 have not been previously considered/examined with the newly added limitations. Therefore, claims 1 – 7, and 11 – 13 are changed in scope. Applicant’s amendment did not amend claim 1 beyond incorporating limitations from claims 8 – 10. Response to arguments showing that previously cited references disclose/suggest all the limitation in claim 1 are presented in this Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
01/12/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761